Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                      August 04, 2016

The Court of Appeals hereby passes the following order:

A15A2372. CURTIS LEE ROGERS v. THE STATE.

      Curtis Lee Rogers has been charged with three counts of forgery. Rogers filed
a “Request for Production Order to Resolve Pending Charges, Accusations, or
Detainers,” which the trial court denied on April 22, 2015. Rogers filed a notice of
appeal from that order on June 10, 2015. We lack jurisdiction.1
      The order that Rogers seeks to appeal is not a final order. Accordingly, he was
required to follow the interlocutory application procedures set forth in OCGA § 5-6-
34 (b), which include obtaining a certificate of immediate review from the trial court,
to obtain appellate review at this time.
      Moreover, pretermitting whether a direct appeal was authorized from the order
denying Rogers’s motion, his notice of appeal is untimely. A notice of appeal must
be filed within 30 days of the entry of the order sought to be appealed. OCGA § 5-6-
38 (a). The proper and timely filing of the notice of appeal is an absolute requirement
to confer appellate jurisdiction upon this Court. Rowland v. State, 264 Ga. 872, 872
(1) (452 SE2d 756) (1995). Here, Rogers’s untimely notice of appeal was filed 49
days after entry of the order he seeks to appeal.
      Based on the foregoing, we lack jurisdiction over this direct appeal, which is
hereby DISMISSED.



      1
        This case was transferred to the Supreme Court, along with related Case No.
A16A2373. The Supreme Court dismissed the related case and transferred the instant
matter back to this Court.
Court of Appeals of the State of Georgia
                                     08/04/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.